Citation Nr: 1033983	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-25 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for 
right shoulder degenerative joint disease with impingement 
syndrome.  

2.  Entitlement to an effective date prior to January 18, 2007, 
for the grant of service connection for right and left shoulder 
disabilities.  

3.  Entitlement to service connection for a neck disability, to 
include as secondary to service-connected shoulder disabilities.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to December 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In July 2010, a hearing was held before the undersigned sitting 
at the RO.  At that time, the Veteran submitted additional 
evidence with a waiver of RO jurisdiction.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a neck 
disability, to include as secondary to service-connected shoulder 
disabilities, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.


FINDING OF FACT

At the July 2010 hearing, the Veteran withdrew his appeal as to 
an increased rating for a right shoulder disability and for an 
earlier effective date for service connection for right and left 
shoulder disabilities.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal, concerning 
claims of entitlement to an initial rating greater than 20 
percent for right shoulder degenerative joint disease with 
impingement syndrome and entitlement to an effective date prior 
to January 18, 2007, for the grant of service connection for 
right and left shoulder disabilities, have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn by an appellant or his/her representative in writing, 
or on the record at a hearing, at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.204(a), (b).  

The appeal regarding the issues of entitlement to an initial 
rating greater than 20 percent for right shoulder degenerative 
joint disease with impingement syndrome; and entitlement to an 
effective date prior to January 18, 2007, for the grant of 
service connection for right and left shoulder disabilities was 
withdrawn on the record at the July 2010 hearing.  Therefore, 
there remain no allegations of errors of fact or law for 
appellate consideration as concerns these issues.  Accordingly, 
the Board no longer has jurisdiction to review and the appeal of 
these issues is dismissed.




ORDER

The appeal of the denial of entitlement to an initial rating 
greater than 20 percent for right shoulder degenerative joint 
disease with impingement syndrome is dismissed.

The appeal of the denial of entitlement to an effective date 
prior to January 18, 2007, for the grant of service connection 
for right and left shoulder disabilities is dismissed.  


REMAND

The Veteran contends that service connection is warranted for a 
neck disability.  At the July 2010 hearing, the Veteran testified 
that he injured his neck in an in-service truck accident.  He 
reported that the truck tipped over and that they "went 
flying."  See the July 2010 hearing transcript, page 3.  He 
remembers that his neck was black and blue following the 
accident.  He essentially testified that the problems with his 
neck started in service and continue to date.  

In August 2007, the RO sent the Veteran a letter pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  On review, this letter notified 
the Veteran of the evidence needed to substantiate a claim for 
secondary service connection.  The letter did not, however, 
advise the Veteran of the evidence needed to substantiate the 
claim on a direct basis.  As such, additional notice is required.  

Information in the claims file indicates that the Veteran 
receives VA medical treatment.  Records from the VA medical 
center were last printed in September 2007.  On remand, 
additional relevant VA records, if any, should be obtained.  
38 C.F.R. § 3.159(c)(2).  

The Veteran underwent a VA examination in October 2007.  At that 
time, the examiner provided a negative opinion regarding 
secondary etiology.  The examiner stated that it was less likely 
than not that the Veteran's degenerative joint disease of the 
cervical spine was directly caused or permanently aggravated by 
his bilateral shoulder condition.  He further stated that the 
degenerative joint disease of the spine was more likely a result 
of aging.  

At the July 2010 hearing, the representative stated that the 
Veteran was obviously claiming direct service connection.  The 
representative noted that the examination request only asked if 
the neck disability was the result of service-connected shoulder 
disabilities.  See the July 2010 hearing transcript, page 15.  

The Board acknowledges that the Veteran has already been provided 
a VA examination in connection with this claim.  As discussed, 
however, the examiner did not specifically provide an opinion 
regarding whether the currently diagnosed disability was related 
to the reported in-service truck accident.  

An examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that the third 
prong, which requires an indication that the claimant's 
disability or symptoms 'may be' associated with the established 
event, is a low threshold.  

On review, the claims file contains evidence of current 
disability.  The Board acknowledges that service records are 
unavailable and that there are no records documenting the 
reported truck accident or in-service injuries.  Notwithstanding, 
the Veteran is competent to describe the accident and subsequent 
neck bruising and/or pain.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  Additionally, where 
service records are unavailable, VA has a heightened obligation 
to explain findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
The Board observes that the Veteran is currently service-
connected for right and left shoulder disabilities related to the 
reported accident.  

Considering the evidence of record, the Board finds that the 
requirements for additional examination and medical opinion are 
met.  38 C.F.R. § 3.159(c)(4); McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Send the Veteran corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to 
the information or evidence needed to 
substantiate a claim for service connection 
on a direct basis.  

2.  Request any additional relevant VA 
medical center records for the period from 
September 2007 to the present.  Any records 
obtained should be associated with the claims 
file.  

3.  Then schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his current neck disability.  All 
indicated tests must be accomplished.  The 
claims folder and a copy of this REMAND must 
be made available to the examiner.  The 
examiner should be advised that service 
treatment records are unavailable for review.  

The examiner is requested to opine whether it 
is at least as likely as not that any 
currently diagnosed neck disability is 
related to active military service or events 
therein.  The examiner is requested to 
provide a complete rationale for any opinion 
offered.  

In preparing their opinion, the examiner 
should note the following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as not" 
means less than a 50 percent chance.  

